60 N.Y.2d 906 (1983)
Katherine Calloway et al., Appellants,
v.
National Services Industries, Inc., Doing Business as Six Gun Territory, Respondent.
Court of Appeals of the State of New York.
Argued October 25, 1983.
Decided November 23, 1983.
Alfred Julien, Leonard L. Finz and David B. Turret for appellants.
Walter T. Reardon and Vincent M. Sclafani for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (93 AD2d 734; see Rich v Lefkovits, 56 N.Y.2d 276, 279).